UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7991


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-01422-RBH-1)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Campbell, Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Matthew Campbell seeks to appeal the amended criminal

judgment entered after the district court reduced his sentence

pursuant to Fed. R. Crim. P. 35(b).               Campbell argues that the

reduction     the   court   awarded     was   inadequate     in   light    of   the

nature of his substantial assistance.             However, under 18 U.S.C.

§   3742(a)    (2006),   this   court    does   not   have   “jurisdiction       to

review the extent of the district court’s downward departure.”

United States v. Hill, 70 F.3d 321, 324 (4th Cir. 1995); see

United States v. Davis, 679 F.3d 190, 193-94 (4th Cir. 2012)

(explaining that, although the court may entertain “challenges

to the lawfulness of the method used by the district court in

making its sentencing decision,” this court lacks “jurisdiction

to review any part of a discretionary sentencing decision”).

Because the sole issue raised on appeal attacks the extent of

the reduction the district court awarded, we dismiss this appeal

for   lack    of    jurisdiction.       We    dispense   with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid in

the decisional process.



                                                                         DISMISSED




                                        2